ORDER
PER CURIAM.
Movant appeals denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Facts regarding mov-ant’s trial and sentencing are found in State v. Shigemura, 768 S.W.2d 620 (Mo.App.1989). (Conviction affirmed on March 28, 1989). On November 22, 1989, movant filed a pro se motion. The motion was untimely because it was filed more than thirty days after movant filed the transcript in his direct appeal. Rule 29.15(b). Movant’s motion is time barred by the provisions of the rule. See Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied, — U.S. -, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We affirm.